Citation Nr: 1821669	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-09 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic lumbosacral strain, also claimed as back problems.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that denied service connection for lumbosacral strain.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of that hearing is of record.  In October 2014, the Board denied service connection for lumbosacral strain and back problems.  In June 2015, a Joint Motion for Remand (JMR) was filed with the United States Court of Appeals for Veterans Claims (Court).  Later that month, the Court issued an order vacating the Board's October 2014 decision, and remanding the case to the Board for compliance with the JMR and readjudication consistent with its order.  The Board remanded the case in September 2015.

In June 2016, the Board again denied service connection for lumbosacral strain and back problems.  In March 2017, a JMR was again filed with the Court.  The Court issued another order vacating the Board's June 2016 decision and remanding the case to the Board for compliance with the March 2017 JMR and readjudication consistent with its order.  The Board remanded the case again in August 2017.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required on his part.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran testified at a September 2011 Board hearing that he sustained an injury and strain to his low back during service while carrying heavy artillery rounds and ammunition.  He also reported that he has experienced back symptoms since service.

In accordance with the Board's August 2017 remand, the Veteran was afforded another VA examination in October 2017.  The examiner essentially concluded that the Veteran's in-service low back complaints were secondary to an infectious condition (impetigo contagiosa) in 1968 that presented with backache and other symptoms, and not part of an acute back injury.  The examiner concluded further that there would be no chronic medical residual from a resolved bacterial infection with muscle aches and pains, as aches and pains of the back during an acute viral or bacterial illness resolve without chronic residuals and do not result in a chronic lumbar back diagnosis.  

With regard to the Veteran's contentions that his current back disability may be related to lifting heavy (100 pound) ammunition during service, the examiner noted that she had no reason to doubt the Veteran's subjective reports, and acknowledged that she had viewed photographs submitted by the Veteran showing him lifting such heavy ammunition in service.  However, the examiner still concluded that there was no objective medical evidence in the service treatment records of complaints of back injury or a chronic back diagnosis.  

Initially, the Board notes that service records show that the Veteran served with a military occupational specialty (MOS) of cannoneer.  As such, the Board finds his reports of having injured his back while lifting heavy (100 pound) ammunition during service to be credible and consistent with the time, place and circumstances of his military service, and the alleged injury to his low back in service is conceded.  38 U.S.C. § 1154 (a) (2012).  Furthermore, the Court already found in a previous March 2017 JMR, that a November 1969 post-service treatment record, showing a diagnosis of chronic lumbosacral strain and the Veteran's reports that he hurt his back in service, was objective medical evidence, since it contained a physical examination of the Veteran and a diagnosis.  Moreover, the Board finds that as the examiner did not concede that the Veteran injured his back in service, she also did not explain why the Veteran's in-service back complaints were more likely related to his infectious disease in service rather than his conceded in-service back injury.  As the examiner's opinion was based on an inaccurate factual premise, i.e. that the Veteran did not injure his back in service, the opinion is inadequate for evaluation purposes.

The examiner also relied on the December 1968 separation examination report to support her finding that the Veteran did not have a chronic low back condition in service.  In this regard, she notes that the Veteran denied any back problems in this report and the examiner indicated that the evaluation of the spine at that time was normal and there were no other musculoskeletal problems.  The examiner noted further that lumbar spine X-rays taken at the time of the 1969 diagnosis were negative, which shows that the Veteran did not have a chronic back diagnosis on separation from the military in 1968, and therefore, his current low back disability is not related to the 1969 diagnosis of a low back strain.  The examiner essentially opined that, as there was no evidence of a chronic low back disability in service, the Veteran's currently diagnosed low back disability is not related to the back problems in service.  However, the Board's inquiry does not end there.  Service connection is possible for diseases first identified after service.  38 C.F.R. § 3.303 (d) (2017).  The October 2017 examiner did not provide an opinion as to whether the low back disability identified after service is related to a disease or injury in service or to the Veteran's reports of continuous symptoms since service.  In fact, the examiner, again, did not adequately consider the Veteran's lay statements of continuity.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).  

The examiner also noted that the Veteran was able to work in physically demanding employment on the railroad for 40 years and intermittently in law enforcement after his discharge from the military.  She also noted that the Veteran had significant work-related trauma in the 1980's while working on the railroad, when he was dragged about 50 feet down the tracks attached to a moving car with his left shoulder.  The examiner concluded that one would expect that the Veteran would have residual joint discomforts from such a major trauma, however, she also noted that she could not give an opinion on the impact of this injury to the Veteran's current back disability without more information, including a pre-employment physical and work-related medical records related to this injury.  This portion of the opinion is incomplete and therefore, inadequate for examination purposes.

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current low back disability is necessary.  
See 38 C.F.R. § 4.2 (2017).

The appellant is hereby notified that it is his responsibility to report for any examination and cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Updated pertinent treatment records should be obtained and associated with the claims file/e-folder.

2.  With any necessary consent from the Veteran, efforts should be taken to obtain any outstanding medical and other records pertaining to the Veteran's employment at a railroad, including any pre-employment physical examination report, and records pertaining to treatment for an injury incurred in the 1980s when he was dragged about 50 feet down the railroad tracks, attached to a moving car with his left shoulder.  Aff efforts to obtain these records should be documented in the claims file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination in order to ascertain the nature and etiology of the Veteran's currently diagnosed low back disability.  The examiner should review the claims folder and note such review in the examination report or an addendum.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed low back disability, is etiologically related, in whole or in part, to the Veteran's active service.

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  Furthermore, the examiner is advised that a low back injury as a result of lifting heavy ammunition in service is conceded.

The examiner is also advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  In this regard, the examiner must consider the Veteran's lay testimony in rendering a decision.  In particular, the examiner must consider the November 1969 post-service treatment record, the diagnoses it contains and the Veteran's statements that he hurt his back during service.  The examiner must also explain whether evidence of a lumbosacral strain diagnosed as chronic 11 months after service is objective evidence supporting a finding that the lumbosacral strain existed during service.

The examiner must also address the statements in the January 2016 report concerning the impact of the 1980 work injury to the Veteran.  Regarding the Veteran's 1980 work trauma, the question at issue is whether the current disability is related to an in-service injury, not whether a second injury has a greater contribution to his current disability.

A complete rationale should be given for all opinions and conclusions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  The claim should then be readjudicated based on the evidence of record.  If the benefit sought is not granted in full, a supplemental statement of the case should be issued to the Veteran and his representative.  They should be given the opportunity to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

